 



Exhibit 10.2
AMENDMENT NUMBER SIX AND WAIVER
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This AMENDMENT NUMBER SIX AND WAIVER TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is entered into as of January 11, 2007, by WELLS
FARGO FOOTHILL, INC., a California corporation (“Lender”), and IMAGE
ENTERTAINMENT, INC., a Delaware corporation, f/k/a Image Entertainment, Inc., a
California corporation, (“Borrower”), with reference to the following:
WHEREAS, Borrower and Lender are parties to that certain Amended and Restated
Loan and Security Agreement, dated as of August 10, 2005 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”);
WHEREAS, Borrower has requested that Lender make certain amendments to the Loan
Agreement and grant a waiver of certain Events of Default that have occurred
under the Loan Agreement; and
WHEREAS, subject to the terms and conditions set forth herein, Lender is willing
to make the amendments and grant the consents and waiver requested by Borrower.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement, as amended
hereby.
2. Amendments to Loan Agreement.
(a)   Section 1.1 of the Loan Agreement is hereby amended by adding the
following definitions in proper alphabetical order or amending and restating the
following definitions, as the case may be:
““Maximum Revolving Credit Amount” means $5,000,000.”
(b)   Section 2.1(a) of the Loan Agreement is hereby amended and restated in its
entirety as follows:
“(a) Subject to the terms and conditions of this Agreement, Foothill agrees to
make revolving advances (“Advances”) to Borrower in an amount at any one time
outstanding not to exceed at any one time the lesser of (i) the Maximum
Revolving Credit Amount less the Letter of Credit Usage, or (ii) the Borrowing
Base less the Letter of Credit Usage. For purposes of this Agreement, “Borrowing
Base,” as of any date of determination, shall mean an amount equal to the lesser
of:

 

 



--------------------------------------------------------------------------------



 



(i) seventy percent (70%) of the amount of Eligible Accounts less the amount, if
any, of the Dilution Reserve, and
(ii) an amount equal to Borrowing Base Parties collections with respect to
Accounts for the immediately preceding forty-five (45) day period.”
(c)   Section 6.12 of the Loan Agreement is hereby amended and restated in its
entirety as follows:
“6.12 [Intentionally Omitted.]”
3. Acknowledgements and Agreements. Borrower acknowledges and agrees that as of
the date hereof, Borrower was indebted to the Lender for obligations, advances,
loans, and other financial accommodations under the Loan Documents in the amount
of $0.00 plus accrued interest thereon, plus accrued and unpaid fees, costs and
expenses due and owing in connection therewith under the Loan Documents. Lender
and Borrower hereby acknowledge that on January 5, 2006, Borrower delivered a
Notice of Termination of Amended and Restated Loan and Security Agreement to
Lender pursuant to Section 3.5 of the Loan Agreement. As a result of such
termination notice, Lender and Borrower hereby acknowledge that the Obligations
shall be paid in full and the commitment of Lender to make any advances under
the Loan Agreement shall be irrevocably terminated on or before May 5, 2007.
Notwithstanding anything to the contrary in Section 3.5 of the Loan Agreement,
Borrower acknowledges and agrees that Lender is entitled to an Early Termination
Premium of $250,000, which Early Termination Premium is fully-earned as of
January 5, 2006 and shall be due and payable by Borrower in immediately
available funds to Lender concurrently with the payment in full of the
Obligations; provided, however, the foregoing notwithstanding, the Early
Termination Premium shall be (a) reduced to $125,000 if Lender receives evidence
satisfactory in its sole and absolute determination that (i) on or before
February 28, 2007, Borrower shall have received from institutional lenders,
investment funds, prospective buyers, or other sources of capital one or more
letters of intent and/or term sheets involving funding sufficient to repay in
full in cash all of the Obligations (such letters of intent and/or term sheets,
the “Termination Proposal Letters”) and (ii) on or before March 31, 2007,
Borrower shall have received from institutional lenders, investment funds,
prospective buyers, or other sources of capital one or more signed commitment
letters involving funding sufficient to repay in full in cash all of the
Obligations (such signed commitment letters, the “Termination Commitment
Letters”) and (b) waived in its entirety if Lender receives evidence
satisfactory in its sole and absolute determination that (i) on or before
February 15, 2007, Borrower shall have received the Termination Proposal Letters
and (ii) on or before March 15, 2007, Borrower shall have received the
Termination Commitment Letters.
4. Waiver. Lender hereby waives (i) the Events of Default that have occurred as
a result of the failure by Borrower to comply with Section 6.12 of the Loan
Agreement with respect to the months ending October 31, 2006, November 30, 2006,
and December 31, 2006 and (ii) the Event of Default that has occurred as a
result of failure by Borrower to comply with the covenant contained in Section 4
of that certain Limited Consent and Waiver, dated as of August 30, 2006, between
Lender and Borrower.

 

2



--------------------------------------------------------------------------------



 



5. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof:
(a)   Lender shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.
(b)   Lender shall have received a reaffirmation and consent substantially in
the form attached hereto as Exhibit A, duly executed and delivered by each
Guarantor.
(c)   Each condition set forth in Section 3 to that certain Amendment Number
Five to Amended and Restated Loan Agreement between Lender and Borrower shall
have been satisfied in Lender’s sole and absolute determination.
(d)   The representations and warranties herein and in the Loan Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date hereof, as though made on such date (except to the extent
that such representations and warranties relate solely to an earlier date).
(e)   No Default or Event of Default shall have occurred and be continuing on
the date hereof, nor shall result from the consummation of the transactions
contemplated herein.
(f)   No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, any Guarantor, or Lender.
6. Release. Borrower hereby waives, releases, remises and forever discharges
Lender, each of its Affiliates, and each of its officers, directors, employees,
and agents (collectively, the “Releasees”), from any and all claims, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, known or unknown, past or present, liquidated or
unliquidated, suspected or unsuspected, which Borrower ever had, now has or
might hereafter have against any such Releasee which relates, directly or
indirectly, to the Loan Agreement or any other Loan Document, or to any acts or
omissions of any such Releasee with respect to the Loan Agreement or any other
Loan Document, or to the lender-borrower relationship evidenced by the Loan
Documents. As to each and every claim released hereunder, Borrower hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, Borrower specifically
waives the benefit of the provisions of Section 1542 of the Civil Code of
California which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

3



--------------------------------------------------------------------------------



 



As to each and every claim released hereunder, Borrower also waives the benefit
of each other similar provision of applicable federal or state law, if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.
7. Representations and Warranties. Borrower represents and warrants to Lender
that (a) the execution, delivery, and performance of this Amendment and of the
Loan Agreement, as amended hereby, (i) are within its powers, (ii) have been
duly authorized by all necessary action, and (iii) are not in contravention of
any law, rule, or regulation applicable to it, or any order, judgment, decree,
writ, injunction, or award of any arbitrator, court, or Governmental Authority,
or of the terms of its Governing Documents, or of any contract or undertaking to
which it is a party or by which any of its properties may be bound or affected;
(b) this Amendment and the Loan Agreement, as amended hereby, are legal, valid
and binding obligations of Borrower, enforceable against Borrower in accordance
with their respective terms; and (c) no Default or Event of Default has occurred
(other than as waived herein) and is continuing on the date hereof or as of the
date upon which the conditions precedent set forth herein are satisfied.
8. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of California.
9. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.
10. Effect on Loan Documents.
(a)   The Loan Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of Lender under the Loan Agreement or any other Loan Document. The
waivers, consents, and modifications herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall not excuse future non-compliance with the Loan
Documents, and shall not operate as a consent to any further or other matter
under the Loan Documents.

 

4



--------------------------------------------------------------------------------



 



(b)   Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Loan Documents to “the Loan Agreement”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Loan Agreement, shall mean and be a
reference to the Loan Agreement as modified and amended hereby.
(c)   To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.
(d)   This Amendment is a Loan Document.
11. Entire Agreement. This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.
[signature page follows]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

            IMAGE ENTERTAINMENT, INC.,
a Delaware corporation
      By:   /S/ JEFF M. FRAMER         Name:   Jeff M. Framer        Title:  
Chief Financial Officer     

 
[Image Entertainment, Inc.]
[Signature Page To Amendment Number Six And Waiver
To Amended And Restated Loan And Security Agreement]

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO FOOTHILL, INC.,
a California corporation
      By:   /S/ TERRI LE         Name:   Terri Le        Title:   Vice
President     

 
[Image Entertainment, Inc.]
[Signature Page To Amendment Number Six And Waiver
To Amended And Restated Loan And Security Agreement]

 

 



--------------------------------------------------------------------------------



 



Exhibit A
REAFFIRMATION AND CONSENT
Dated as of January 11, 2007
Reference hereby is made to that certain Amendment Number Six and Waiver to Loan
and Security Agreement, dated as of the date hereof (the “Amendment”), between
Wells Fargo Foothill, Inc. (“Lender”), and Image Entertainment, Inc.
(“Borrower”). Capitalized terms used herein shall have the meanings ascribed to
them in that certain Amended and Restated Loan and Security Agreement, dated as
of August 10, 2005 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Loan Agreement”), between Borrower and Lender. Each of
the undersigned hereby (a) represents and warrants that the execution and
delivery of this Reaffirmation and Consent are within its powers, have been duly
authorized by all necessary action, and are not in contravention of any law,
rule, or regulation applicable to it, or any order, judgment, decree, writ,
injunction, or award of any arbitrator, court, or Governmental Authority, or of
the terms of its Governing Documents, or of any contract or undertaking to which
it is a party or by which any of its properties may be bound or affected,
(b) consents to the amendment of the Loan Agreement set forth in the Amendment
and any waivers granted therein; (c) acknowledges and reaffirms all obligations
owing by it to Lender under any Loan Document to which it is a party; (d) agrees
that each Loan Document to which it is a party is and shall remain in full force
and effect, and (e) ratifies and confirms its consent to any previous amendments
of the Loan Agreement and any previous waivers granted with respect to the Loan
Agreement. Although each of the undersigned have been informed of the matters
set forth herein and have acknowledged and agreed to same, each of the
undersigned understands that Lender shall have no obligation to inform the
undersigned of such matters in the future or to seek the undersigned’s
acknowledgement or agreement to future amendments, waivers, or modifications,
and nothing herein shall create such a duty.
[signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation and Consent
as of the date first set forth above.

            HOME VISION ENTERTAINMENT, INC.,
a Delaware corporation
      By:   /S/ JEFF M. FRAMER         Name:   Jeff M. Framer        Title:  
Chief Financial Officer        EGAMI MEDIA, INC.,
a Delaware corporation
      By:   /S/ JEFF M. FRAMER         Name:   Jeff M. Framer        Title:  
Chief Financial Officer        IMAGE ENTERTAINMENT (UK), INC.,
a Delaware corporation
      By:   /S/ JEFF M. FRAMER         Name:   Jeff M. Framer        Title:  
Chief Financial Officer     

 
[Image Entertainment, Inc.]
[Signature Page To Reaffirmation and COnsent To Amendment Number Six and Waiver
To Amended And Restated Loan And Security Agreement]

 

 